


Exhibit 10.12







Contract #           40016007


Sold to Party#     1026334


--------------------------------------------------------------------------------

2007 RESELLER AGREEMENT

SONY ELECTRONICS INC.

ARTICLE I   PARTIES TO THIS AGREEMENT

This Agreement is entered into and is effective as of April 01, 2007 (“Effective
Date”) by and between:

Sony Electronics Inc.
16450 W. Bernardo Dr
San Diego, CA 92127




and

Southern Imaging, Inc.
2720 Commodore Drive
Suite 150
CARROLLTON, TX 75007

 

 

 

(hereinafter referred to as “Sony”)

 

(hereinafter referred to as the “Reseller)




ARTICLE II   PREMISES OF THIS AGREEMENT

WHEREAS, Sony is engaged in the sale or license and distribution throughout the
United States of various electronic products, related accessories and software;
and

WHEREAS, the Reseller desires and is willing to resell or license such products,
accessories and software and represents that it is capable of providing the
necessary facilities therefor.

NOW THEREFORE, by reason of the foregoing premises and in consideration of the
mutual covenants hereinafter set forth, the parties agree as follows:

ARTICLE III   THE TERM AND DEFINITIONS

(a)

Term:  This Agreement shall commence as of the Effective Date and expire MARCH
31,2008 (the “Term”) unless earlier terminated in accordance with Article IV,
Section 10.0.

(b)

Products:  The term the “Product(s)” refer(s) to those products, accessories and
software of Sony which the Reseller is authorized to purchase and resell or
license pursuant to each Schedule.

(c)

Schedules:  Each Schedule identifies the Products which the Reseller is
authorized to purchase and resell or license, and contains terms and conditions
regarding the Products which may be in addition to or different from the General
Terms and conditions set forth in Article IV.

(d)

General Definitions:

The term the “Principal Business Location” refers to the Resellers address set
forth in Article I above.

The term the “Authorized Business Location(s)” refers to the Principal Business
Location and to the locations which are identified as Authorized Business
Locations, if any, listed below:

Southern Imaging. Inc. 2720 Commodore Drive Suite 150 CARROLLTON TX 75007

 

Upon written notice, Sony may from time to time, add or delete Authorized
Business Locations.

The term the “Customer(s)” refer(s) to those third parties identified in a
Schedule to whom the Reseller is authorized to resell the Products.

The term “sale” or “resale” also refers to license in the case of Products which
are software.

The term the “Territory” refers to the geographical area within the continental
United States and Alaska identified in a Schedule in which the Reseller is
authorized to resell the Products.








--------------------------------------------------------------------------------




ARTICLE IV   GENERAL TERMS AND CONDITIONS

SECTION 1.0:    APPOINTMENT

1.1

Appointment Sony hereby appoints the Reseller, for the Term hereof, on a
non-exclusive basis, to sell and promote the sale of the Products to the
Customers in the Territory, subject to the terms and conditions of this
Agreement and any additional and/or different turns and conditions set forth in
a Schedule. Sony may, in Its sole discretion, appoint additional resellers
and/or other types of resellers in the Territory and/or sell the Products
directly or indirectly to the Customers.

1.2

Status as Independent Contractor: The relationship established between Sony and
the Reseller by this Agreement is that of a vendor to its vendee and nothing
herein contained shall be deemed to establish or otherwise create a relationship
of principal and agent between Sony and the Reseller. The Reseller represents
that it is an independent contractor who will not be deemed an agent of Sony for
any purpose whatsoever and neither the Reseller nor any of its agents or
employees will have any right or authority to assume or create any obligation of
any kind, whether express or implied, on behalf of Sony. The parties acknowledge
this Agreement is not a franchise agreement and does not create a franchise
relationship between the parties and if any provision of this Agreement is
deemed to create a franchise between the parties, then this Agreement will be
deemed null and void and will automatically terminate as if such provision had
been deemed unenforceable by a court as provided in Article IV, Section 16.6.

1.3

Sole Compensation: The Reseller acknowledges that its sole compensation under
this Agreement shall be the proceeds it may receive, if any, on its resale of
the Products.


SECTION 2.0:  GENERAL RESELLER PERFORMANCE REQUIREMENTS

During the Term, the Reseller shall:

(a)

support, promote, advertise and use its best efforts to maximize its resale of
the Products in accordance with this Agreement and any applicable Schedules;

(b)

not, without Sony’s prior express written permission, knowingly sell or
otherwise participate in the selling of the Products to any third party where
the end product in which the Products may be incorporated could be tamed or
classified as medical life support or aircraft instrumentation;

(c)

refrain from engaging in any unfair competitive or misleading or deceptive
practices respecting the Products, including but not limited to product
disparagement and bait and switch practices; and comply with all applicable
federal, state and local laws and regulations, including but not limited to
those related to the delivery of warranties, disclosures and privacy respecting
the Products;

(d)

not: (i) sell or offer to sell any of the Sony-branded products set forth in the
Schedule(s), or otherwise offered by Sony, other than the Products purchased by
the Reseller from Sony or a Sony authorized reseller or distributor of same;
(ii) purchase the Products, or any of the other Sony-branded products offered by
Sony, from any source other than Sony or a Sony authorized distributor or reader
of same. The Reseller acknowledges that nothing herein shall be deemed to
authorize or grant the Reseller the right to state or imply in any manner that
it is authorized to promote or sell Sony-branded products other than the
Products and that it will not state or imply in any medium anything to the
contrary unless the Reseller has been so authorized by another unit of Sony
Corporation (Japan) responsible for the sale and marketing of such other
Sony-branded products;

(e)

promptly provide Sony, when requested, with reports as to year-to-date sales of
the Products by each Authored Business Location; and,

(f)

promptly provide Sony, when requested, with information relating to its
compliance with applicable laws; and,

(g)

immediately forward to Sony the information concerning all complaints or claims
of damage relating to any of the Products that may come to the Resellers
attention.


SECTION 3.0:  SALE OF THE PRODUCTS

3.1

Terms of Sale: Sony shall sell the Products to the Reseller upon the terms and
conditions set forth in this Agreement and any additional and/or different terms
and conditions set forth in a Schedule. From lime to time, Sony may provide to
the Reseller certain programs and poises related to the resale of its Products.

3.2

Price: Sony may change the prices of any of the Products. My new prices shall be
effective on the date set forth in the announcement issued by Sony.

3.3

Resale of the Products: The Reseller shall unilaterally establish its own resale
prices and terms with respect to the Products, provided, however, that Sony
reserves the right to establish the maximum prices at which the Products may be
re-sold. Except as stated in the preceding sentence, Sony and its employees will
neither have authority to Instruct the Reseller as to what the resale prices of
the Products must be, nor to interfere with the Resellers independent
establishment of such prices.





--------------------------------------------------------------------------------







3.4

Allocations: Sony may, in its sole discretion, allocate its inventory of the
Products.

3.5

Availability/Changes In the Products: Sony may, in its sole discretion,
discontinue the sale of. or effect changes to. any of the Products or
parts/accessories thereto (except where continued availability is required by
law) without advance notice thereof to the Reseller and without obligation to
modify or change any of the Products previously delivered or to supply new
Products meeting earlier specifications.

3.6

Taxes: The Reseller shall bear the cost of any taxes (exclusive of taxes based
on Sony’s net income), levies, duties and fees of any kind, nature or
description whatsoever applicable to any of the Products supplied by Sony to the
Reseller. The Reseller will pay to Sony all such sums upon demand unless the
Reseller provides Sony, at the time of the submission of its purchase orders for
the Products in question, tax exemption certificates or licenses with respect
thereto acceptable to the appropriate taxing authorities.

3.7

Adjustments: If the prices at which the Products are sold by Sony to the
Reseller represent a price which has been reduced based on a representation by
the Reseller that it would make certain quantity purchases, and the Reseller
fails to make such quantity purchases, then Sony may, in its sole discretion,
adjust the prices to the otherwise prevailing price(s) for the quantity of the
Products actually purchased, and the Reseller will pay Sony such price
differential promptly upon its receipt of Sony’s invoice therefor.


SECTION 4.0:  PURCHASE ORDERS; SHIPMENTS

4.1

Prevailing Terms: If any purchase orders, acceptances, other documents, or
electronic terms and conditions of any kind are used by the Reseller in
connection with the purchase of the Products, then, notwithstanding any
provisions therein contained to the contrary, same shall be governed by the
terms and conditions of this Agreement, and any terms or conditions thereof
which are inconsistent, different from, or in addition to the provisions of this
Agreement will be deemed null and void.

4.2

Purchase Orders: The Reseller’s orders for the Products shall be subject to
acceptance by Sony in writing or by shipment of the Products and will be used by
Sony only for its internal bookkeeping to identify the Products, quantities and
delivery dates requested by the Reseller. Sony may, in its sole discretion,
cancel any of the Reseller’s orders previously accepted by Sony or stop the
shipment thereof if the Reseller fails to meet payment schedules or credit
requirements established by Sony, or if the Reseller is in default of this
Agreement.

4.3

Shipments: Sony shall ship the Products to the Authorized Business Location(s)
specified in the Resellers purchase orders, or other authorized distribution
center, provided such is authorized by Sony as a ship-to location. The Reseller
will bear all costs and expenses incident to Sony’s shipment of the Products to
it, except in the case of any shipment which qualifies for prepaid freight under
any Sony program then in effect. Sony will select the method of shipment of, and
the carrier for, the Products.

4.4

Title and Risk of Loss: Subject to Article IV, Section 6.0, title to the
Products sold by Sony to the Reseller shall pass upon Sony’s delivery thereof to
the career. Risk of loss or damage to any of the Products in transit, without
regard to whether Sony paid the shipping charges therefor or whether any third
party is designated as consignee thereof, is the Resellers, whose responsibility
it will be to file claims with the carrier provided that, if the carver requires
that any claim be filed in Sony’s name, Sony will provide the Reseller the means
to do so.

4.5

Times of Delivery:  Delivery dates for the Products set forth in any Reseller
order or Sony’s confirmation thereof shall be deemed to be estimated.  However,
if Sony delays delivery of any of the Products covered thereby for more than
sixty (60) days after the estimated delivery date, then the Reseller may, as its
sole remedy therefor, cancel that order for the Products to the extent it has
not been previously fulfilled by giving Sony notice thereof within ten (10) days
of such date.

4.6

Separate Transaction:  Each Reseller order shall be deemed a separate
transaction and each shipment of the Products covered thereby by Sony will
constitute a separate sale, obligating the Reseller to pay therefore whether
such shipment is in whole or partial fulfillment of an order.

4.7

Electronic Data Interchange: If and to the extent that the parties elect to use
electronic communication lines known as Electronic Data Interchange (“EDI”) to
allow for the transmission of orders and/or invoices for the Products, and/or to
undertake other EDI transaction sets, the terms and conditions of this Agreement
shall apply thereto.

4.8

Access to Systems: To the extent either party allows the other to access any of
its systems in connection with conducting business under this Agreement, the
other party shall treat such access and any information to which they are given
access therein with the same degree of care as they would with their own systems
and information, including but not limited to protecting access and passwords
and the confidentiality of any such systems and information.


SECTION 5.0:  CREDIT INDEBTEDNESS

5.1

Maintenance of Credit Line: The Reseller shall maintain a credit line sufficient
to support its purchases of the Products from Sony and to pay any Indebtedness
to Sony when due. Sony may, in its sole discretion, either generally or with
respect to any specific Reseller order, vary, change or limit the amount or
duration of credit allowed to the Reseller. The Reseller will make available to
Sony such statements of its financial condition as Sony may, from time to
time,reasonably request.





--------------------------------------------------------------------------------







5.2

Unauthorized Deductions/Stopped Payments: Sony reserves the right at all times,
either generally or with respect to any specific Reseller order, to vary, change
or limit the amount or duration of credit to be allowed to the Reseller. The
Reseller shall not make any deductions from any payments to be made to Sony
unless the Reseller has received an official credit memorandum from Sony
authorizing such deduction. The Reseller will not stop payment on any check or
other instrument of payment issued to Sony.

5.3

Default: Acceleration of Obligations and Charge For Late Payment: The Resellers
payment for the Products shall be considered past due if it is not received by
Sony by the due date shown on Sony’s invoice therefor. If any payment is past
due, then in addition to any other remedy available to Sony under this Agreement
or at law or in equity therefor, Sony may: (a) declare, by notice to the
Reseller, all of the liabilities and obligations of the Remitter to Sony,
whether then due or not, to be immediately due unless the past due payment is
received by the time specified in the notice; and/or, (b) impose a monthly
finance charge on all amounts past due or declared due by (a) above equal to the
lesser of one and one half percent (1-1/2%) compounded or the maximum charge
allowable by law; and, (c) charge Reseller for Sony’s reasonable expenses of
collection therefor, including, but not limited to, attorneys’ and experts’ fees
and mud costs.

5.4

Bankruptcy: Credits, discounts, rewards and rebates issued to the Reseller by
Sony under this Agreement or any program announced in connection herewith by
Sony are available for use by the Reseller only for the future purchase of the
Products from Sony, are not cash equivalents, do not create a right of payment
to the Reseller, and are not deemed earned until the Products purchased are paid
for in full. Any such credits, discounts, rewards and rebates are subject to all
of Sony’s rights under applicable state or federal law, including, but not
limited to, its rights of setoff and recoupment. If the Reseller is the subject
of a voluntary or involuntary bankruptcy proceeding, the automatic stay will not
be applicable to any attempt by Sony to effect a reconciliation of accounts with
the Reseller by applying any such credits, discounts, rewards and rebates due to
the Reeder against amounts due Sony. If any merchandise or amounts previously
paid by the Reseller to Sony are returned forfeited, or subject to avoidance or
similar action in a bankruptcy proceeding or a proceeding under any similar
state statute or federal law, such credits, discounts, rewards and rebates will
be deemed null and void and not earned, and any credits, discounts and rebates
previously issued to the Reseller that, for whatever reason, are not deemed null
and void, will be used to offset any amounts due Sony.

5.5

Time for Inquiries: Unless a shorter time is specified elsewhere in this
Agreement, the Reseller acknowledges that any and all inquiries or claims
regarding credits, reimbursements, or adjustments of any kind to the Reseller’s
account must be initiated in venting and submitted to Sony no later than one
hundred eighty (180) days from the date of the invoice, credit memorandum, or
other transaction document to which it relates, and the Reseller’s failure to
submit inquiries or claims within such time period will constitute a complete
and final waiver with respect to the substance of such claim.


SECTION 6.0:  SOFTWARE OWNERSHIP

Retention of Rights: The Reseller acknowledges that Sony or. in applicable
instances, Sony’s licensors, retains the entire right, title and interest in and
to: (a) the intellectual property (including, without limitation, all patents,
copyrights and trade secrets) related to any item of software and related
documentation which Sony provides to the Reseller; and, (b) all copies of any
software and related documentation which Sony provides to the Reseller Sony
shall permit the Reseller to only use such software and documentation internally
or to distribute such software and documentation to the Customers, and the
Reseller will use such software and documentation or distribute such software
and documentation only to the Customers, on such terms and conditions as Sony or
its licensors may, from time to time, impose.


SECTION 7.0:  TRADEMARKS/TRADE NAMES

The Reseller acknowledges that it shall have no right to or interest in any
trademarks and/or bade names owned, used or claimed now or in the future by
Sony, Sony Corporation of America, Sony Corporation (Japan) or the subsidiary or
affiliate companies of such corporations.


SECTION 8.0:  INSPECTION / ACCEPTANCE - LIMITED WARRANTIES / DISCLAIMERS

8.1

Inspection/Acceptance: Promptly upon the Resellers receipt of any of the
Products under this Agreement, the Reseller shall inspect same and furnish Sony
with any claim it may have for (a) shortages or incorrect materials no later
than five (5) days after receipt; or, (b) invoicing mistakes no later than
twenty (20) days after receipt. Upon receipt of any claim for incorrect
materials, Sony will issue the Reseller an authorization to return (“ATR”) for
the Products. The Reseller will not return any Product without an ATR from Sony.
The Resellers failure to make a claim within the time periods set forth herein
will be deemed to constitute the Resellers acceptance of the Products. In the
case of any such timely claim, Sony will, upon confirmation of the claim,
promptly furnish the Reseller with a credit memorandum for the Products returned
and, where applicable and subject to availability, ship the Reseller
replacements Products with an invoice therefor.

8.2

Limited Warranty: Sony’s warranty for any of the Products shall be for the
benefit of the end-user as set forth In Sony’s Limited Warranty Card enclosed
with or accompanying each Product If any of the Products are not accompanied by
warranty cards, Sony’s then current warranty applicable to those Products will
apply.





--------------------------------------------------------------------------------







8.3

DISCLAIMER OF WARRANTY: THE RESELLER ACKNOWLEDGES THAT EXCEPT FOR THE WARRANTY
DESCRIBED IN ARTICLE IV, SECTION 8.2, NO WARRANTIES WITH REGARD TO THE PRODUCTS,
WHETHER EXPRESS OR IMPLIED, ARE CREATED BY THIS AGREEMENT. SONY HEREBY DISCLAIMS
AND EXCLUDES ALL IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE. ANY WARRANTY AGAINST INFRINGEMENT THAT MAY BE PROVIDED IN
SECTION 2-312(3) OF THE UNIFORM COMMERCIAL CODE AND/OR IN ANY OTHER COMPARABLE
STATE STATUTE IS EXPRESSLY DISCLAIMED.

8.4

COMPATIBILITY: SONY HEREBY DISCLAIMS ANY REPRESENTATION OR WARRANTY THAT THE
PRODUCTS ARE COMPATIBLE WITH ANY COMBINATION OF PRODUCTS THE RESELLER AND/OR ITS
CUSTOMER MAY CHOOSE TO CONNECT TO THE PRODUCTS. IT SHALL BE THE RESELLER’S
RESPONSIBILITY TO DETERMINE FOR ITSELF AND THE CUSTOMERS THE SUITABILITY AND
COMPATIBILITY OF THE PRODUCTS IN EACH INSTANCE.


SECTION 9.0:  TIME FOR BRINGING SUIT

All causes of action by the Reseller against Sony must be brought within one (1)
year following the date on which the event which first gave rise to the cause of
action occurred or within one (1) year following the expiration or termination
of this Agreement, whichever is earlier.


SECTION 10.0:  TERMINATION OF AGREEMENT

10.1

Termination Without Cause: This Agreement may be terminated without cause by
either party giving sixty (60) days prior notice to the other, in which event
this Agreement shall terminate an the date set forth in such notice. Sony may,
in its sole discretion, terminate any Schedule by giving the Reseller notice
thereof.

10.2

Continuation: If, after the expiration of the Term, the parties nonetheless
continue to do business, then the Agreement will continue in effect subject to
all of its terms and conditions except that Reseller and Sony shall each have
the right to terminate the Agreement with or without cause, for any reason or
for no reason, upon giving the other thirty (30) days’ prior notice.

10.3

Termination for Cause: Sony may immediately terminate this Agreement by giving
the Reseller notice thereof if the Reseller:

(a)

defaults in the observance or performance of any of its obligations under this
Agreement which default is not remedied by the Reseller to Sony’s satisfaction
in its sole discretion within ten (10) days after Sony gives the Reseller notice
thereof; or,

(b)

is unable to pay any and/or all of its debts as they become due or becomes
insolvent or ceases to pay any and/or all of its debts as they mature in the
ordinary course of business, or makes an assignment for the benefit of its
creditors; or,

(c)

is liquidated or dissolved or if any proceedings are commenced by, for or
against it under any bankruptcy, insolvency, reorganization of debts or debtors
relief law, or law providing for the appointment of a receiver or trustee in
bankruptcy; or,

(d)

ceases to conduct its business in the ordinary course by, for example, laying
off a large part of its staff or substantially curtailing operating hours or
telephone service; or,

(e)

engages directly or indirectly in any attempt to defraud Sony hereunder, or
under any program Sony announces in connection herewith a otherwise or fails to
comply with applicable law,

This Agreement shall terminate on the date set forth in any notice issued
pursuant to this Section.

10.4

Additional Remedies For Breach: If the Reseller defaults in the observance or
performance of any of its obligations under this Agreement, Sony may, in its
sole discretion, by giving the Reseller notice thereof: (a) suspend doing
business with the Reseller under all or any of the Schedules; or, (b) terminate
one or more of the Schedules; or, (c) curtail or suspend the Resellers
privileges under any promotional incentives, and/or suspend or terminate the
Resellers participation in other programs Sony announces in connection herewith.

10.5

Effect of Termination: Upon the termination of this Agreement, Sony may, in its
sole discretion, by giving the Reseller notice thereof, immediately terminate
any other agreements which may then be in effect between Sony and the Reseller
Such right of termination shall be in addition to and, to the extent necessary,
supersede any right of termination which may be provided for in any of such
other agreements.

10.6

Set-Off: If the Reseller defaults in the observance or performance of any of its
obligations under this Agreement or any other agreement(s) with Sony, then Sony
may, in its sole discretion, set off against any monies due and owing the
Reseller such sum or sums of money due and owing from the Reseller to Sony.





--------------------------------------------------------------------------------







10.7

Cessation of Representation as Authorized Reseller: Upon the expiration or
termination of this Agreement or the termination of a Schedule, the Reseller
shall immediately remove and discontinue all displays, signs and decals of
Sony’s trademarks and service marks related to the affected Products. cease to
represent itself as an authorized Reseller of Sony with respect to the Products
and otherwise desist from all conduct or representations which might lead its
customers or the public to believe that the Reseller continues to be authorized
by Sony to sell the Products; provided, however, that the Reseller may, in
accordance with the applicable terms and conditions of this Agreement, sell the
Products which shall be in its inventory on the date of any such termination or
expiration which Sony has not repurchased pursuant to Article IV, Section 11.0.

10.8

Surviving Obligations and Limitations: Neither the expiration nor termination of
this Agreement nor the termination of any other agreements which may then be in
effect between Sony and the Reseller shall release either party from the
obligation to pay any monies that may be owing to the other party or operate to
discharge any liability that had been incurred by either party prior to any such
expiation or termination.

10.9

Order Procedure After Notice of Termination: During the period between Sony
giving the Reseller notice of this Agreement’s or a Schedule’s termination and
the effective date of such termination, all the Resellers orders not then
fulfilled and all new Reseller orders for the affected Products which are
accepted by Sony will be shipped to the Reseller only on a cash in advance
basis.


SECTION 11.0:  SONY’S OPTION TO REPURCHASE PRODUCTS

Upon the expiration a termination of this Agreement or the termination of a
Schedule, Sony may, in its sole discretion, repurchase from the Reseller any of
the Products remaining in the Reseller’s inventory at the lesser of the then
prevailing price or the price paid therefor by the Reseller. To enable Sony to
determine if it will repurchase any of the affected Products, the Reseller
shall, within five (5) days after the effective date of such expiration or
termination, submit to Sony a written list of all the affected Products by model
and serial number. Within a reasonable period of time after Sony’s receipt of
such list the Reseller will permit Sony to inspect such inventory; and within
ten (10) days after completion of such inspection, Sony will give the Reseller
notice of the affected Products it elects to purchase. Upon receipt of Sony’s
notice, the Reseller will deliver the specified Products freight prepaid to a
carrier designated by Sony. Payment of the repurchase price will be made to the
Reseller either by: (a) the issuance of a credit against any indebtedness of the
Reseller to Sony; or, (b) if the repurchase price exceeds such indebtedness, by
payment of such excess to the Remitter within thirty (30) days after the
delivery of the Products to Sony.


SECTION 12.0:  SERVICE

The Reseller shall have no authority to, and may not, perform or offer to
perform service under Sony’s limited warranties for the Products except as
provided in a schedule or unless and until it has entered into a separate
written agreement with Sony permitting the same.


SECTION 13.0:  AUDIT

For the purpose of verifying compliance by the Reseller with the provisions of
and obligations contemplated by this Agreement and any programs Sony announces
in connection herewith, the Reseller shell provide Sony and its representatives
full access to, and permit Sony to make copes of a abstracts from, the books and
records of the Reseller relating to the Products sold by Sony to Reseller and
allow Sony to audit such books and records at reasonable intervals. Pending the
completion of any such audit, Sony will have the right to delay shipments of the
Products to the Reseller.


SECTION 14.0:  NOTICES

14.1

Change In Status: The Reseller shall give Sony immediate notice in writing of:
(a) any transaction affecting the ownership of ten percent (10%) or more of the
Resellers capital stock, or any significant portion of the Resellers assets, if
the Reseller is a corporation; or, (b) any change in the respective interests of
the partners, if the Reseller is a partnership; or, (c) any transaction
affecting the ownership of any part of the business, if the Reseller is an
individual proprietorship; or, (d) any change to the legal structure of the
Reseller’s business.

14.2

Change In Name or Address of the Reseller: The Reseller shall give Sony
immediate notice in writing of any change in the: (a) name of the Reseller; or,
(b) address of the Resellers principal office from that first set forth above.

14.3

Method of Transmission: My notices given under this Agreement shall be given in
writing and will be deemed to have been sufficiently given when delivered by
hand or sent by facsimile transmission (which is acknowledged by the recipient),
overnight courier service or by certified or registered mail, postage and other
charges prepaid, to the parties at the addresses first above written or as
subsequently changed by notice duly given. The date of mailing or other
transmission of any written notice will be deemed the date on which such notice
is given unless otherwise specified in the notice.


SECTION 15.0:  GOVERNMENT CONTRACTS

Government Contract Provisions: No provision of any United States government or
state or local government contract or subcontract related thereto shall be a
part of this Agreement, and this Agreement will not be deemed an acceptance of
any government provisions that may be included or referred to in any purchasing
document received by Sony from the Reseller.





--------------------------------------------------------------------------------







SECTION 16.0:  GENERAL

16.1

Assignment: The Reseller shall not assign or otherwise transfer this Agreement
or any interest or right hereunder or delegate the performance of any of its
obligations hereunder to any third party without the prior written consent of
Sony which consent may be withheld in Sony’s sole discretion. Any such attempted
assignment, transfer or delegation without the prior written consent of Sony
will be deemed null and void and result in the immediate termination of this
Agreement without necessity of any notice.

16.2

Waivers: Waiver by either party of any default, or either party’s failure to
enforce any of the terms and conditions of this Agreement shall not in any way
affect, limit or waive such party’s right thereafter to enforce and compel
strict performance of every term and condition hereof.

16.3

Non-Exclusiveness: Remedies: Except where expressly stated otherwise, any
specific right or remedy provided in this Agreement shall not be exclusive but
will be cumulative of all other rights and remedies set forth herein and allowed
at law.

16.4

Litigation: In the event of any litigation between the parties which arises out
of or is in any way related to this Agreement the prevailing party (the party
entitled to recover costs of suit, at such time as all appeals have been
exhausted or the time for taking such appeals has expired), shall be entitled to
recover reasonable attorneys’ and experts’ fees and costs in addition to such
other relief as the court may award.

16.5

Headings: The headings of Articles and Sections in this Agreement are for
convenience and reference only, and they shall in no way define, limit, or
describe the scope of the provisions or be considered in the interpretation,
construction or enforcement hereof.

16.6

Severability: If any term or condition of this Agreement (or portion thereof) is
held to be invalid or otherwise unenforceable by a court of competent
jurisdiction, such term or condition will be enforced to the extent possible
consistent with the stated intention of the parties, or, if incapable of such
enforcement, will be deemed deleted herefrom, while the remaining terms and
conditions hereof remain in full force and effect.

16.7

Survival: Article IV, Sections 2.0 (b) and (g). 3 .7, 5.2, 5.3, 5.5, 6.0, 7.0,
8.0, 9.0, 10.5, 10.6, 10.7, 10.8, 11.0, 13 0, 15.0, 16.4, 16.6, 16.7, 17.0,
18.0, 19.0 and 20.0 shall survive the termination or expiration of this
Agreement, as will any term or condition in any Schedule or Rider(s)
incorporated in this Agreement where such survival is indicated in or intended
by the terms of such term or condition to survive the termination or expiration
hereof.


SECTION 17.0:  LIMITATION OF LIABILITY

THE LIABILITY OF SONY, IF ANY, AND THE RESELLER’S SOLE AND EXCLUSIVE REMEDY FOR
DAMAGES FOR ANY CLAIM OF ANY KIND WHATSOEVER, REGARDLESS OF LEGAL THEORY, AND
WHETHER ARISING IN TORT OR CONTRACT, WITH REGARD TO THIS AGREEMENT, REGARDLESS
OF THE DELIVERY OR NON-DELIVERY OF THE PRODUCTS, OR WITH RESPECT TO THE
PRODUCTS, SHALL NOT BE GREATER THAN THE ACTUAL PURCHASE PRICE, AND ALL
TRANSPORTATION AND CUSTOMARY HANDLING CHARGES PAID FOR THE PRODUCTS WITH RESPECT
TO WHICH SUCH CLAIM IS MADE. UNDER NO CIRCUMSTANCES SHALL EITHER PARTY BE LIABLE
TO THE OTHER FOR ANY SPECIAL, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES OF
ANY KIND. SUCH DAMAGES INCLUDE, BUT ARE NOT LIMITED TO, COMPENSATION,
REIMBURSEMENT OR DAMAGES ON ACCOUNT OF THE LOSS OF PRESENT ORPROSPECTIVE
PROFITS, EXPENDITURES, INVESTMENTS OR COMMITMENTS, WHETHER MADE IN THE
ESTABLISHMENT, DEVELOPMENT OR MAINTENANCE OF BUSINESS REPUTATION OR GOODWILL,
FOR LOSS OF DATA, COST OF SUBSTITUTE PRODUCTS, COST OF CAPITAL, AND THE CLAIMS
OF THIRD PARTIES, INCLUDING CUSTOMERS, OR FOR ANY OTHER REASON WHATSOEVER.


SECTION 18.0:  FORCE MAJEURE

Neither party shall be liable to the other for any delay in the performance of
any of its obligations under this Agreement due to any cause beyond such party’s
reasonable control or due to acts of God, acts of civil or military authorities,
fires, labor disturbances, floods, epidemics, governmental rules or regulations,
war, riot, delays in transportation or shortages in raw materials or other
products, without such palls fault or negligence. This Section will not relieve
or release ether party from its obligation to make payment when due of any
monies which either party may owe to the other.


SECTION 19.0:  CHOICE OF LAW

This Agreement shall be deemed to have been made and executed in the State of
Delaware and any dispute arising hereunder shall be resolved in accordance with
the laws of such State, without reference to its conflict of law principles. The
parties agree to submit any dispute relating to this Agreement to the exclusive
jurisdiction of the courts of the State of Delaware. The parties will not raise
in connection therewith any defenses based upon the venue, the inconvenience of
the forum, the lack of personal jurisdiction, the sufficiency of service of
process or the like in any such action or suit.


SECTION 20.0:  WAIVER OF TRIAL BY JURY

THE PARTIES HEREBY WAIVE TRIAL BY JURY IN CONNECTION WITH ANY ACTION OR SUIT
ARISING UNDER THIS AGREEMENT OR OTHERWISE ARISING FROM THE RELATIONSHIP BETWEEN
THE PARTIES HEREUNDER.




--------------------------------------------------------------------------------




ARTICLE V   SCHEDULES

























This space intentionally left blank

















































































































--------------------------------------------------------------------------------




ARTICLE V SCHEDULE

VISUAL IMAGING PRODUCTS DISTRIBUTOR

1.

Products: The term “Products” in this Agreement refers collectively to Sony’s
products designated below which the Reseller is authorized to purchase and
resell and identified as such in Sony’s Price List using the same designation.

Sony may from time to time change any such designation of Products so authorized
and/or Products set forth on any such Price List by giving the Reseller notice
thereof.

2.

Terms Common to NI Products :

(a)

Advertising: The Reseller will advertise, promote and market Products only
within the Territory therefore and will create and publish all such advertising
in accordance with Sony’s Reseller Ad Kit, as such Kit may be amended from time
to time by Sony giving the Reseller notice thereof.

VISUAL IMAGING PRODUCTS (DISTRIBUTOR)

The following terms apply to the Reseller’s purchase and resale of Visual
Imaging Products under this Agreement:

(a)

Definitions

Customer(s): The term “Customer” in this Agreement refers only to other Sony
authorized Visual Imaging Products Resellers and VARs that meet the following
criteria: the VAR must purchase Products only for resale as either: (i) an
integrated part of a System; or, (ii) additions to, or substitutions in, an
existing System sold by the VAR; and, (iii) such other criteria as Sony may from
time to time establish.

Territory: The term “Territory” in this Agreement refers to anywhere in the
world.

Minimum Purchase Requirement: The term “Minimum Purchase Requirement” in this
Agreement refers to $500,000 if the Effective Date for this Schedule is April 1,
but if the Effective Date is any date thereafter, same will be prorated based on
the number of full months remaining during the Term from such Effective Date. If
this Agreement represents the first lime that the Reseller has sold Visual
Imaging Products as an authorized Sony Distributor, then the Minimum Purchase
Requirement will be $250,000 if the Effective Date for this Schedule is April 1,
but if the Effective Date is any date thereafter, same will be prorated based on
the number of full months remaining during the Term from such Effective Date.

(b)

Reporting Requirements: The Reseller must submit to Sony by the 10th of each
month reports of the Reseller’s previous months’ sales and inventory for the
Products via email in the electronic format outlined in Sony’s current Visual
Imaging Products’ Policy and Procedure Manual on properly formatted computer
disk. In addition, a hard copy of such reports must also be sent to Sony via
mail or fax

(c)

Cancellation Requirements: After an order for Products has been accepted by
Sony, the Reseller may not modify or cancel such order except by giving written
notice to Sony at least thirty (30) days prior to the scheduled shipment date.

(d)

Shipping Conditions: The Reseller will place orders for the Products in master
carton quantities. If the Reseller ships to its Customers EVI and/or FCB
Products in other than master carton quantities, then the Reseller is
responsible to fully and appropriately package each individual Product to
protect it from shipping and handling damage.

(e)

Patent and Copyright Indemnification: To the best of Sony’s knowledge, Products
when and as manufactured and sold by Say to the Reseller shall be free of any
rightful claim of direct infringement per se.

Sony will, at its own expense, defend any suit alleging direct infringement
instituted against the Reseller (but not subsidiaries or customers of the
Reseller), and indemnify the Reseller against any award of damages and costs for
direct infringement (including reasonable attorneys’ fees) made against the
Reseller by a court of last resort insofar as the award of damages is based on a
final determination that Products as and when furnished by Sony to the Reseller
hereunder directly infringed any patent, trademark or copyright of the United
States. Indemnification of costs under this Agreement will extend only to actual
costs assessed. This indemnity shall not apply to Products made by Sony or
modified by Sony in accordance with the Reseller’s specifications.

Sony’s obligation to indemnify the Reseller is conditioned on the following: (i)
Sony is notified promptly in writing by the Reseller of any notice of such claim
but in no event later than ten (10) days after the Reseller has received notice
thereof; (ii) Sony will, at its option, have sole control of the defense of any
action on such claim and all negotiations for its settlement or compromise;
(iii) the Reseller fully cooperates with Sony in the defense of any action on
such claim of direct infringement. If any of the Products become, or in Sails
opinion are likely to become, the subject of such a claim or suit,





--------------------------------------------------------------------------------







then the Reseller permits Sony, at its own option and expense, (1) to procure
for the Reseller the right to continue using the affected Products; (2) to
replace or to modify same so that the affected Products become non-infringing;
or (3) remove the affected Products, refund the purchase price and pay the costs
of removal and transportation back to Sony.

Notwithstanding any term or condition of this Agreement or this Article V to the
contrary, Sony has no liability to the Reseller any claim of infringement is
based upon or arises out of: (i) alterations to the Products by the Reseller or
any third party; (ii) failure of the Reseller to use updated Products provided
by Sony for avoiding infringement; (iii) use of Products in combination with
apparatus or software not furnished by Sorry; (iv) patented processes or methods
allegedly performed by Products; (v) use of Products in a manner for which same
were neither designed nor contemplated; (vi) a patent or copyright in which the
Reseller or any of its affiliates or subsidiaries has a direct or indirect
interest by license or otherwise; or, (vii) the patents relating to computer
analysis technology owned or controlled by Jerome Lemelson, his estate, the
Lemelson Medical, Education and Research Foundation, Limited Partnership, and/or
any of their representatives.

THE WARRANTY SET FORTH ABOVE IS IN LIEU OF ALL OTHER WARRANTIES, EXPRESS OR
IMPLIED, WITH REGARD TO ANY CLAIM OF INFRINGEMENT BY THE PRODUCTS, ANY WARRANTY
AGAINST INFRINGEMENT THAT MAY BE PROVIDED IN SECTION 2-312(3) OF THE UNIFORM
COMMERCIAL CODE AND/OR IN ANY OTHER COMPARABLE STATE STATUTE IS EXPRESSLY
DISCLAIMED.

The terms and conditions of this Section state the entire liability of Sony for
any claim arising from, or based upon, patent, trademark or copyright
infringement concerning Products.

The Reseller shall defend, indemnify and hold harmless Sony in the same manner
and to the same extent described in the preceding paragraphs concerning any suit
or claim brought against Sony in which the alleged infringement arises from: (i)
goods manufactured to the Reseller’s design, or in accordance with the
Reseller’s specifications; (ii) alterations of Products by the Reseller; or,
(iii) from the combination of Products with equipment, software or products not
supplied by Sony.

(f)

Policies and Procedures: Sony’s agent Visual Imaging Products Policy and
Procedure Manual is incorporated in this Agreement by reference and made a part
hereof. Such manual may be amended, from time to time, by Sony giving the
Reseller notice thereof.

(g)

Products Inventory Requirements: The Reseller will at all times during the Term
have in its inventory a minimum quantity of specific maids of Visual Imaging
Products, as may be specified by Saw from time to time, upon 30 (thirty) days
prior notice given by Saw to the Reseller.

(h)

Amendments: The Agreement is amended as follows:

Section 3.5 of Article 14 is amended to read as follows:

Availability/Changes in the Products: Sony may, in its sole discretion,
discontinue the sale of or effect changes to, any of the Products or
parts/accessories thereto (except where continued availability is required by
law) by giving the Reseller thirty (30) days prier notice thereof and without
obligation to modify or change any Products previously delivered or to supply
new Products in accordance with earlier specifications. The Reseller has the
option within this thirty (30) day period to place a last time order with Sony
that will only be fulfilled subject to Products’ availability.

After a last time order has been accepted by Sony’s acknowledgement in writing
or electronically to the Reseller, it cannot be modified or cancelled. In
addition, the requested shipping date on all last time orders may not be
rescheduled. Products purchased under a last time order are not eligible for
stock rotation.

A new Section 3.8 of Article IV is added reading as follows:

Inventory Adjustments and Returns (Stock Rotation): At the end of the sixth
(6th) and twelfth (12th) months of Sony’s fiscal year, the Reseller may return
for credit a quantity of green-compliant Products (defined under Code #SS00259
of the ROH Guidelines, markedw ith a green sticker on the Products cartons, and
those main models listed in Visual Imaging Products current Price List, but not
including non-green compliant main models, accessories and no Products purchased
under a last time purchase order) previously purchased and paid for by the
Reseller, not in excess of ten percent (10%) of the net invoice price of all
Products (including accessories) purchased by the Reseller under this Agreement
during the immediately preceding six (6) month period provided that: (a) Sony
shall have the right to audit the Reseller’s inventory and sales records prior
to setting the date for any such return of Products; (b) only new and unused
Products which are either in the original factory sealed cartons, or in open
master cartons with all factory packaging may be returned; (c) Products so
returned were purchased and paid for during the preceding nine (9) month period;
and, (d) concurrent with the return of such Products, the Reseller orders a
dollar value of Products equal to or greater than the current prevailing price
for such returned Products and such new purchase order may not include Products
the Reseller is requesting to return. All Products so returned must be A Class
Products as defined in Section 3.7.





--------------------------------------------------------------------------------







Section 11.0 of Article IV is amended to read in its entirely as follows:

Sony’s Option to Repurchase Products: Upon the expiration or termination of this
Agreement or the termination of any Schedule, Sony will repurchase from the
Reseller any of the affected now discontinued A Class Products remaining in the
Resellers inventory at the lesser of the then prevailing price or the price paid
therefore by the Reseller. The Reseller shall, within five (5) days after the
effective date of such expiration or termination, submit to Sony a written list
of all such Products remaining in the Resellers inventory by model and serial
number. Within a reasonable period of time after Sony’s receipt of such list the
Reseller will permit Sony to inspect such inventory; and within ten (10) days
after completion of such inspection, Sony will give the Reseller notice of the
Products it will repurchase. Upon receipt of Sony’s notice, the Reseller will
deliver the specified Products freight prepaid to a carter designated by Sony.
Payment of the repurchase price will be made to the Reseller either by: (I) the
issuance of a credit against any indebtedness of the Reseller to Sony Visual
Imaging Products or Sony Electronics Inc.; or (2) if the repurchase price
exceeds such indebtedness, by payment of such excess to the Reseller within
thirty (30) days after the delivery of the Products to Sony.

ARTICLE II  INCORPORATION/ENTIRETY OF AGREEMENT

This Agreement supersedes, terminates and otherwise renders null and void any
and all prior written and/or oral agreements between the Reseller and Sony with
respect to the matters hereinabove expressly set forth, except that nothing
herein contained shall be construed as intended to relieve or release either
party from its obligation to make payment of any monies which either party may
owe to the other party. This Agreement represents and incorporates the entire
understanding of the parties with respect to the matters herein expressly set
forth and each party acknowledges that there are no warranties, representations,
covenants or understandings of any kind, nature or description whatsoever made
by either party to the other, except as are herein expressly set forth. This
Agreement may only be modified by a written instrument signed by the parties,
which instrument makes specific reference to this Agreement and the changes to
be made hereto.

The Reseller hereby warrants and represents that the individual executing this
Agreement is duly authorized and empowered to bind the Reseller. This Agreement
shall be subject to acceptance by Sony through its execution in the space
provided below by an authorized representative only. The Reseller acknowledges
that this Agreement may be executed by Sony by means of Sony’s stamped or
facsimile signatures, and by either party by electronic signature
acknowledgement in such manner as may be prescribed by Sony.

IN WITNESS WHEREOF, the parties have entered into this Agreement as of the date
first above written.

Southern Imaging, Inc.
2720 Commodore Drive
Suite 150
CARROLLTON, TX 75007

SONY ELECTRONICS INC.




By:

Accepted

 

By:

Accepted

 

(Authorized Signature)

 

 

 

 

 

 

 

 

Print Name:

Arthur W. Thompson

 

Print Name:

Yuhas, Tom

 

 

 

 

 

 

 

 

 

 

Title:

CFO

 

Title

National Sales Manager

 

 

 

 

 

 

 

 

 

 

Date of Acceptance:

3/5/2007

 

 

 




Execution of this Agreement: If the Reseller is a corporation, this Agreement
should be agreed to by an officer of the corporation, who should indicate his /
her title in the specified field. If the Reseller is a partnership, this
Agreement should be agreed to by a general partner, who should so indicate by
use of the word “General Partner”. If the Reseller is an individual
proprietorship, this should be indicated by use of the title “Sole Proprietor”.



